UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-14765 HERSHA HOSPITALITY TRUST (Exact Name of Registrant as Specified in Its Charter) Maryland (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 44 Hersha Drive, Harrisburg, PA (Address of Registrant’s Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(717) 236-4400 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Class A Common Shares of Beneficial Interest, par value $.01 per share New York Stock Exchange Series A Cumulative Redeemable Preferred Shares of Beneficial Interest, par value $.01 per share New York Stock Exchange Series B Cumulative Redeemable Preferred Shares of Beneficial Interest, par value $.01 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. x Yeso No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. ¨ Yes xNo Indicate by check mark whether the registrant (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (ii) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes ¨ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ YesxNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filero Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).oYes xNo The aggregate market value of the outstanding Class A common shares held by nonaffiliates of the registrant, computed by reference to the closing sale price at which Class A common shares were last sold on June 30, 2012, was approximately $1.0 billion. As of February 20, 2013, the number of Class A common shares outstanding was 198,722,243 and there were no Class B common shares outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement, to be filed with the Securities and Exchange Commission not later than 120 days after the end of the registrant’s last fiscal year pursuant to Regulation 14A, are incorporated herein by reference into Part III. HERSHA HOSPITALITY TRUST Table of Contents Item No. Form 10-K Report Page CAUTIONARY FACTORS THAT MAY AFFECT FUTURE RESULTS PART I ITEM 1. Business 1 ITEM 1A. Risk Factors 8 ITEM 1B. Unresolved Staff Comments 22 ITEM 2. Properties 23 ITEM 3. Legal Proceedings 25 ITEM 4. Mine Safety Disclosures 25 PART II ITEM 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 26 ITEM 6. Selected Financial Data 28 ITEM 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 30 ITEM 8. Financial Statements and Supplementary Data 49 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 96 ITEM 9A. Controls and Procedures 96 ITEM 9B. Other Information 98 PART III ITEM 10. Trustees, Executive Officers and Corporate Governance 99 ITEM 11. Executive Compensation 99 ITEM 12.
